ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS

HODGES, Chief Justice.
Complainant, Oklahoma Bar Association, has requested this Court to approve the Resignation Pending Disciplinary Proceedings of Sandra M. Tillotson, in accordance with Rule 8.2, Rules Governing Disciplinary Proceedings, 5 O.S. eh. 1, appx 1-A.
Respondent has executed a Rule 8.1 affidavit in which she swears that she is aware of four disciplinary complaints filed against her, the first alleging neglect of a bankruptcy case and a failure to communicate with her client; second, neglect of a probate case and failure to return the phone calls of the daughter of the deceased; third, failure to communicate with her client who had paid Respondent $500.00 for representation in a domestic relations matter; and, fourth, that Respondent was paid $350.00 to handle a Termination of Life Estate, but numerous attempts to contact Respondent by her client were unsuccessful.
Also set forth in the affidavit is the current suspension of Respondent from the practice of law for non-payment of 1994 Bar dues, and for non-compliance with Mandatory Legal Education requirements.
Respondent further acknowledges she has been previously censured by this Court for neglect of a legal matter, failure to communicate with clients, and for engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.
Sandra Tillotson swears that this resignation is made freely and voluntarily and without coercion or duress; that she is aware of the consequences of submitting the resignation; that the resignation be effective as of the date of its execution; and that she waives any and all right to contest the allegation of the four complaints.
IT IS THEREFORE ORDERED the Resignation Pending Disciplinary Proceedings of Sandra M. Tillotson is approved, and her name ordered stricken from the Roll of Attorneys. Because Resignation Pending Disciplinary Proceedings is tantamount to disbarment, Respondent may not make application for reinstatement prior to the expiration of five (5) years from the date of this Order. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of Respondent, shall be a condition of reinstatement.
Complainant expressly waives the payment of costs, and IT IS SO ORDERED.
LAVENDER, V.C.J., and SIMMS, HARGRAVE, OPALA, ALMA WILSON, KAUGER and WATT, JJ., concur.